DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-15 of prior U.S. Patent No. US10962370B2. Removing the underlined portions of U.S. Patent application no. US10962370B2 show the obvious-type double patenting.
Patent No. US10962370B2
Instant Application 
1. A mapping system, comprising:
an inertial measurement unit;
a camera unit;
a laser scanning unit; and
a computing system in communication with the inertial measurement unit, the camera unit, and the laser scanning unit, wherein the computing system comprises at least one processor, at least one primary memory unit, and at least one secondary memory unit,
wherein the primary memory unit stores software that is executed by the at least one processor, wherein the software comprises:
a first computational module that, when executed by the at least one processor, causes the at least one processor to compute at least one first measurement prediction based, at least on part, on inertial measurement data from the inertial measurement unit at a first frequency;
a second computational module that, when executed by the at least one processor, causes the at least one processor to compute at least one second measurement prediction based, at least on part, on the at least one first measurement prediction and visual measurement data from the camera unit at a second frequency; and
a third computational module that, when executed by the at least one processor, causes the at least one processor to compute at least one third measurement prediction based on the at least one second measurement prediction and laser ranging data from the laser scanning unit at a third frequency, and
wherein the first frequency is greater than the second frequency and the second frequency is greater than the third frequency.
2. The mapping system of claim 1, wherein the first computational module further includes software that, when executed by the at least one processor, causes the at least one processor to correct a bias error in the at least one first measurement prediction based, at least on part, on the at least one second measurement prediction and the at least one third measurement prediction.

5. The mapping system of claim 1, wherein: the primary memory unit stores a first set of voxels and a second set of voxels;
the first set of voxels and the second set of voxels are based on the at least one third measurement prediction;
each voxel of the first set of voxels corresponds to a first volume of space;
each voxel of the second set of voxels corresponds to a second volume of space;
the second volume of space is smaller than the first volume of space; and
each voxel of the first set of voxels is mappable to a plurality of voxels of the second set of voxels.

6. The mapping system of claim 1, wherein the secondary memory unit stores point cloud data generated from the at least one third measurement prediction.

7. The mapping system of claim 1, further comprising a mobile unit, wherein:
the inertial measurement unit forms a part of the mobile unit, the camera unit forms a part of the mobile unit, the laser scanning unit forms a part of the mobile unit, and the computing system forms a part of the mobile unit.

8. The mapping system of claim 7, wherein:
the mobile unit comprises a navigation system for guiding the mobile unit; and
the navigation system uses the at least one third measurement prediction to guide the mobile unit.

9. The mapping system of claim 1, wherein: the third computational module uses a scan matching algorithm to compute the at least one third measurement prediction;
the at least one processor comprises multiple processing threads;
the primary memory unit stores software that when executed by the at least one processor manages processing of scans of the laser ranging data by the multiple processing threads such that:
a first thread is assigned to scan match a first scan of the laser ranging data;
the first thread is assigned to scan match a second scan of the laser ranging data, from a point in time after the first scan, whereby the first thread processes the first scan before an arrival of the second scan; and a second thread is assigned to scan match the second scan of the laser ranging data when the first thread cannot process the first scan before the arrival of the second scan.
10. The mapping system of claim 1, wherein: the at least one first measurement prediction comprises predictions of at least one degree of freedom of a pose comprising a plurality of degrees of freedom; the at least one second measurement prediction comprises predictions of at least one degree of freedom of the pose comprising a plurality of degrees of freedom; and
the at least one third measurement prediction comprises predictions of at least one degree of freedom of the pose comprising a plurality of degrees of freedom.
11. The mapping system of claim 10, wherein the second computational module includes further software that, when executed by the at least one processor, causes the at least one processor to:
determine whether any of the visual measurement data are degraded during a first measurement time period; and
upon a determination that any of the visual measurement data are degraded during the first measurement time period, compute a plurality of degrees of freedom of the at least one second measurement prediction for non-degraded visual measurement data.
12. The mapping system of claim 10, wherein the third computational module includes further software that, when executed by the at least one processor, causes the at least one processor to:
determine whether any of the laser ranging data are degraded during a second measurement time period; and
upon a determination that any of the laser ranging data are degraded during the second measurement time period, compute a plurality of degrees of freedom of the at least one third measurement prediction for non-degraded laser ranging data.

13. The mapping system of claim 10, wherein the first computational module includes further software that, when executed by the at least one processor, causes the at least one processor to correct a bias error of the pose based, at least in part, on the at least one degree of freedom of the at least one first measurement prediction, the at least one degree of freedom of the at least one second measurement prediction, and the at least one degree of freedom of the at least one third measurement prediction.


14. The mapping system of claim 10, wherein: the second computational module includes further software that, when executed by the at least one processor, causes the at least one processor to:
determine whether any of the visual measurement data are degraded during a first measurement time period; and
upon a determination that any of the visual measurement data are degraded during the first measurement time period, compute a plurality of degrees of freedom of the at least one second measurement prediction for non-degraded visual measurement data; and
the third computational module includes further software that, when executed by the at least one processor, causes the at least one processor to:
determine whether any of the laser ranging data are degraded during a second measurement time period; and
upon a determination that any of the laser ranging data are degraded during the second measurement time period, compute a plurality of degrees of freedom of the at least one third measurement prediction for non-degraded laser ranging data.
15. The mapping system of claim 14, wherein the first computational module includes further software that, when executed by the at least one processor, causes the at least one processor to correct bias error of the pose based on the at least one degree of freedom of the at least one first measurement prediction, the at least one degree of freedom of the at least one second measurement prediction, and at least one degree of freedom of the at least one third measurement prediction that is not a degree of freedom of the at least one second measurement prediction.
1.  A mapping system, comprising: an inertial measurement unit; 
a camera unit; 
a laser scanning unit; and 
a computing system in communication with the inertial measurement unit, the camera unit, and the laser scanning unit, wherein the computing system comprises at least one processor, and at least one memory,

 wherein the at least one memory stores software that is executed by the at least one processor, wherein the software comprises: 
a first computational module that, when executed by the at least one processor, causes the at least one processor to compute first measurement prediction based, at least on part, on inertial measurement data from the inertial measurement unit at a first frequency; 

a second computational module that, when executed by the at least one processor, causes the at least one processor to compute a second measurement prediction based, at least on part, on the first measurement prediction and visual measurement data from the camera unit at a second frequency; and 
a third computational module that, when executed by the at least one processor, causes the at least one processor to compute a third measurement prediction based on the second measurement prediction and laser ranging data from the laser scanning unit at a third frequency.  





2. The mapping system of claim 1, wherein the first computational module , when executed by the at least one processor, causes the at least one processor to correct a bias error in the first measurement predictionPRELIMINARY AMENDMENTPage 3 of 10 Serial Number: 17/188,567Dkt: KRTA-0005-U01-CO1 Filing Date: March 1, 2021 based, at least on part, on the at least one of the second measurement prediction or 


6. The mapping system of claim 1, wherein: the at least one  memory further stores a first set of voxels and a second set of voxels; 
PRELIMINARY AMENDMENTPage 4 of 10 Serial Number: 17/188,567Dkt: KRTA-0005-UO1-CO1 Filing Date: March 1, 2021 
the first set of voxels and the second set of voxels are based on the third  measurement prediction; 
each voxel of the first set of voxels corresponds to a first volume of space; each voxel of the second set of voxels corresponds to a second volume of space; 
the second volume of space is smaller than the first volume of space; and each voxel of the first set of voxels is mappable to a plurality of voxels of the second set of voxels.  

7. The mapping system of claim 1, wherein the at least one memory  further stores point cloud data generated from the third measurement prediction.  


8. The mapping system of claim 1, further comprising a mobile unit, wherein: the inertial measurement unit forms a part of the mobile unit, the camera unit forms a part of the mobile unit, the laser scanning unit forms a part of the mobile unit, and the computing system forms a part of the mobile unit.  

9. The mapping system of claim 8, wherein: the mobile unit comprises a navigation system for guiding the mobile unit; and the navigation system uses the third measurement prediction to guide the  mobile unit.  


10. The mapping system of claim 1, wherein: the third computational module uses a scan matching algorithm to compute the  third measurement prediction; the at least one processor comprises multiple processing threads; and the at least one
Filing Date: March 1, 2021 a first thread is assigned to scan match a first scan of the laser ranging data; the first thread is assigned to scan match a second scan of the laser ranging data, from a point in time after the first scan, whereby the first thread processes the first scan before an arrival of the second scan; and a second thread is assigned to scan match the second scan of the laser ranging data when the first thread cannot process the first scan before the arrival of the second scan.  

11. The mapping system of claim 1, wherein: the  first measurement prediction comprises predictions of at least one degree of freedom of a pose comprising a plurality of degrees of freedom; the second measurement prediction comprises predictions of at least one degree of freedom of the pose comprising a plurality of degrees of freedom; and the third measurement prediction comprises predictions of at least one degree of freedom of the pose comprising a plurality of degrees of freedom.  

12. The mapping system of claim 11, wherein the second computational module
 determine whether any of the visual measurement data are degraded during a first measurement time period; and upon a determination that any of the visual measurement data are degraded during the first measurement time period, compute a plurality of degrees of freedom of the second measurement prediction using non-degraded visual measurement data.  
13. The mapping system of claim 11, wherein the third computational module, when executed by the at least one processor, causes the at least one processor to: determine whether any of the laser ranging data are degraded during a second measurement time period; and PRELIMINARY AMENDMENTPage 6 of 10 upon a determination that any of the laser ranging data are degraded during the second measurement time period, compute a plurality of degrees of freedom of the third measurement prediction using non-degraded laser ranging data.  


14. The mapping system of claim 11, wherein the first computational modul

15. The mapping system of claim 11, wherein: the second computational module, when executed by the at least one processor, causes the at least one processor to

determine whether any of the visual measurement data are degraded during a first measurement time period; and upon a determination that any of the visual measurement data are degraded during the first measurement time period, compute a plurality of degrees of freedom of the at second measurement prediction using non-degraded visual measurement data; and 
the third computational module, when executed by the at least one processor, causes the at least one processor to: determine whether any of the laser ranging data are degraded during a second measurement time period; and upon a determination that any of the laser ranging data are degraded during the second measurement time period, compute a plurality of degrees of freedom of the third measurement prediction using non-degraded laser ranging data.  


16. (Currently Amended) The mapping system of claim 15, wherein the first computational module, when executed by the at least one processor, causes thePRELIMINARY AMENDMENTPage 7 of 10 Serial Number: 17/188,567Dkt: KRTA-0005-UO1-CO1 Filing Date: March 1, 2021 at least one processor to correct bias error of the pose based on the at least one degree of freedom of the first measurement predictions, the at least one degree of freedom of the second measurement prediction, and at least one degree of freedom of the third measurement prediction[[s]] that is not a degree of freedom of the second measurement prediction.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al.( US 2008/0033645)(hereinafter Levinson) in views of Kumar et al.( US 2017/0212529)(Hereinafter Kumar).
Regarding Claim 1. Levinson teaches a mapping system, comprising (110: fig. 1; mapping system: abstract): 
an inertial measurement unit (150: fig. 1); 
a camera unit (camera: [0029],[0077]); 
a laser scanning unit (laser scanner: [0024]); and 
a computing system (120) in communication with the inertial measurement unit(150), the camera unit (camera: [0077]), and the laser scanning unit(laser scanner: [0024]), wherein the computing system (120) comprises at least one processor (120), and at least one  memory (190), wherein the at least one  memory store software (130) that is executed by the at least one processor (120), wherein the software comprises ([0027]-[0028]): 
a first computational module that (130), when executed by the at least one processor (120), causes the at least one processor (120) to compute  first measurement prediction  (706-708: fig. 7) based, at least on part, on inertial measurement data from the inertial measurement unit at a first frequency (IMU (150) data, 200 hz: [0029], [0033]-[0035], [0039-[0043]); 
a third computational module that (130), when executed by the at least one processor (120), causes the at least one processor (120) to compute a third measurement prediction (710: fig. 7) based on the  first measurement prediction and laser ranging data from the laser scanning unit at a third frequency (lidair, 75 hz: [0033]-[0035], [0043]-[0047]).
Levinson does not teach a second computational module that, when executed by the at least one processor, causes the at least one processor to compute   a second measurement prediction based, at least on part, on the   first measurement prediction and visual measurement data from the camera unit at a second frequency;
However, Kumar teaches a second computational module that, when executed by the at least one processor (108), causes the at least one processor to compute   a second measurement prediction (i.e. global pose correction) based, at least on part, on the   first measurement prediction and visual measurement data from the camera unit at a second frequency (20 Hz: fig. 15; [0112]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention of Levinson, a second computational module that, when executed by the at least one processor, causes the at least one processor to compute   a second measurement prediction based, at least on part, on the   first measurement prediction and visual measurement data from the camera unit at a second frequency, as taught by Kumer, so as to develop a desired waypoints into smooth polynomial trajectories  in compact and inexpensive way.
 
Regarding Claim 2. Levinson further teaches the first computational module, when executed by the at least one processor, causes the at least one processor to correct a bias error in the  first measurement prediction based, at least on part, on the   second measurement prediction or  the  third measurement prediction ([0050]-[0054],[0063]-[0064]).

Regarding Claim 8. Levinson further teaches a mobile unit, wherein: the inertial measurement unit forms a part of the mobile unit, the camera unit forms a part of the mobile unit, the laser scanning unit forms a part of the mobile unit, and the computing system forms a part of the mobile unit ([0027], [0077]).

Regarding Claim 9. Levinson further teaches the mobile unit comprises a navigation system for guiding the mobile unit ([0025], [0066]); and the navigation system uses the   third measurement prediction to guide the mobile unit ([0026]-[0028]).

Regarding Claim 11. Levinson further teaches the first measurement prediction comprises predictions of at least one degree of freedom of a pose comprising a plurality of degrees of freedom ([0035]-[0039]); and the third measurement prediction comprises predictions of at least one degree of freedom of the pose comprising a plurality of degrees of freedom ([0043]-[0046], [0050]-[0053]).
The modified Levinson does not explicitly teach the second measurement prediction comprises predictions of at least one degree of freedom of the pose comprising a plurality of degrees of freedom;
However, Kumer further teaches the second measurement prediction comprises predictions of at least one degree of freedom of the pose comprising a plurality of degrees of freedom (6-DOF: [0112]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention of Levinson, the second measurement prediction comprises predictions of at least one degree of freedom of the pose comprising a plurality of degrees of freedom, as taught by Kumer, so as to develop a desired waypoints into smooth polynomial trajectories  in compact and inexpensive way.
Regarding Claim 12. Zhang further teaches the second computational module, when executed by the at least one processor, causes the at least one processor to: determine whether any of the visual measurement data are degraded during a first measurement time period ([0021], [0027]-[0030], [0042]-[0044]); and 
upon a determination that any of the visual measurement data are degraded during the first measurement time period, compute a plurality of degrees of freedom of the second measurement prediction using non-degraded visual measurement data ([0034]-[0037]).

Regarding Claim 13. Levinson further teaches  the third computational module, when executed by the at least one processor, causes the at least one processor to: determine whether any of the laser ranging data are degraded during a second measurement time period ([0035]-[0038], [0064]-[0067]); and upon a determination that any of the laser ranging data are degraded during the second measurement time period, compute a plurality of degrees of freedom of the third measurement prediction using non-degraded laser ranging data([0043]-[0046], [0050]-[0053]).

Regarding Claim 14. Levinson further teaches the first computational module includes further software that, when executed by the at least one processor, causes the at least one processor to correct a bias error of the pose based, at least in part, on the at least one degree of freedom of the at least one first measurement prediction ([0050]-0054], [0063]-[0064]), the at least one degree of freedom of the second measurement prediction, and the at least one degree of freedom of the third measurement prediction ([0029], [0043]-[0045]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Kumar, as applied on Claim 1, further in view of   Christensen (US 2007/0262988) (hereinafter Christensen)

Regarding Claim 6. The modified Levinson does not explicitly teach the at least one memory further stores a first set of voxels  and a second set of voxels; the first set of voxels and the second set of voxels are based on the third measurement prediction; each voxel of the first set of voxels corresponds to a first volume of space; each voxel of the second set of voxels corresponds to a second volume of space; the second volume of space is smaller than the first volume of space; and each voxel of the first set of voxels is mappable to a plurality of voxels of the second set of voxels.
However, Christensen teaches the at least one memory further stores a first set of voxels and a second set of voxels([0024]-[0025], [0041]-[0043]); 
the first set of voxels and the second set of voxels are based on the third measurement prediction ([0050]-[0053], [0057]);
each voxel of the first set of voxels corresponds to a first volume of space; 
each voxel of the second set of voxels corresponds to a second volume of space ([0045]-[0050], [0060]); 
the second volume of space is smaller than the first volume of space ([0012], [0058]-[0060]); and 
each voxel of the first set of voxels is mappable to a plurality of voxels of the second set of voxels ([0046]-[0051], [0056]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Levinson, the at least one memory further stores a first set of voxels  and a second set of voxels; the first set of voxels and the second set of voxels are based on the   third measurement prediction; each voxel of the first set of voxels corresponds to a first volume of space; each voxel of the second set of voxels corresponds to a second volume of space; the second volume of space is smaller than the first volume of space; and each voxel of the first set of voxels is mappable to a plurality of voxels of the second set of voxels, as taught by Christensen, so as to efficiently store the three dimensional mapping data in compact and inexpensive way.

Regarding Claim 7. The modified Levinson does not explicitly teach the at least one memory further stores point cloud data generated from the third prediction measurement.
However, Christensen teaches the at least one memory further stores point cloud data generated from the third prediction measurement ([0046]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Levinson, the at least one memory further stores point cloud data generated from the third prediction measurement, as taught by Christensen, so as to efficiently store the three dimensional mapping data in compact and inexpensive way.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in views of Kumer, as applied on Claim 1,  further in view of  Ferguson (US 9,043,069) (hereinafter Ferguson)

Regarding Claim 10. The modified Levinson does not explicitly teach the third computation module uses a scan matching algorithm to compute the third measurement prediction; 
the at least one processor comprises multiple processing threads; 
the at least one memory  stores software that when executed by the at least one processor manages processing of scans of the laser ranging data by the multiple processing threads such that: a first thread is assigned to scan match a first scan of the laser ranging data; 
the first thread is assigned to scan match a second scan of the laser ranging data, from a point in time after the first scan, whereby the first thread processes the first scan before an arrival of the second scan; and 
a second thread is assigned to scan match the second scan of the laser ranging data when the first thread cannot process the first scan before the arrival of the second scan.
However, Ferguson teaches the third computation module uses a scan matching algorithm to compute the third measurement prediction (col 1, In 40-60; col 6, In 35 to col 7, In 35); 
the at least one processor comprises multiple processing threads, the at least one memory device stores software that when executed by the at least one processor manages processing of scans of the laser ranging data by the multiple processing threads such that (col 3, In 45 to col 4, In 15; col 4, In 25-67)): 
a first thread is assigned to scan match a first scan of the laser ranging data and the first thread is assigned to scan match a second scan of the laser ranging data, from a point in time after the first scan, whereby the first thread processes the first scan before an arrival of the second scan (col 3, In 45 to col 4, In 15; col 8, In 20 to col 9, In 35); and 
a second thread is assigned to scan match the second scan of the laser ranging data when the first thread cannot process the first scan before the arrival of the second scan(col 3, In 45 to col 4, ln 15; col 9, In 35 to col 10, In 40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Levinson, he third computation module uses a scan matching algorithm to compute the third measurement prediction; the at least one processor comprises multiple processing threads; the at least one memory  stores software that when executed by the at least one processor manages processing of scans of the laser ranging data by the multiple processing threads such that: a first thread is assigned to scan match a first scan of the laser ranging data; the first thread is assigned to scan match a second scan of the laser ranging data, from a point in time after the first scan, whereby the first thread processes the first scan before an arrival of the second scan; and a second thread is assigned to scan match the second scan of the laser ranging data when the first thread cannot process the first scan before the arrival of the second scan, as taught by Christensen, so as to enhance the processing speed of the system in compact and inexpensive way.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Kumer, as applied on Claim 1, further in view of  Zhang et al.( US 2011/0178708)(hereinafter Zhang)

Regarding Claim 15. Levinson further teaches the third computational module, when executed by the at least one processor, causes the at least one processor to: determine whether any of the laser ranging data are degraded during a second measurement time period ([0035]-[0038], [0064]-[0067]); and upon a determination that any of the laser ranging data are degraded during the second measurement time period, compute a plurality of degrees of freedom of the third measurement prediction using non-degraded laser ranging data ([0043]-[0046], [0050]-[0053]).
The modified Levinson does not explicitly teach the second computational module, when executed by the at least one processor, causes the at least one processor to: determine whether any of the visual measurement data are degraded during a first measurement time period; and upon a determination that any of the visual measurement data are degraded during the first measurement time period, compute a plurality of degrees of freedom of the second measurement prediction using non-degraded visual measurement data.
 Zhang teaches the second computational module includes further, software that, when executed by the at least one processor, causes the at least one processor to: determine whether any of the visual measurement data are degraded during a first measurement time period ([0021], [0027]-[0030], [0042]-[0044]); and upon a determination that any of the visual measurement data are degraded during the first measurement time period, compute a plurality of degrees of freedom of the at least one second measurement prediction for non-degraded visual measurement data ([0034]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Levinson, the second computational module includes further, software that, when executed by the at least one processor, causes the at least one processor to: determine whether any of the visual measurement data are degraded during a first measurement time period; and upon a determination that any of the visual measurement data are degraded during the first measurement time period, compute a plurality of degrees of freedom of the at least one second measurement prediction for non-degraded visual measurement data, as taught by Zhang, so as to develop a system that would be capable of acquiring optical mapping information and producing robust maps with reduced distortion  in compact and inexpensive way.

Regarding Claim 16. Levinson further teaches the first computational module, when executed by the at least one processor, causes the at least one processor to correct bias error of the pose based on the at least one degree of freedom of the first measurement predictions ([0050]-0054], [0063]-[0064]), the at least one degree of freedom of the at least one second measurement prediction, and at least one degree of freedom of the third measurement prediction that is not a degree of freedom of the second measurement prediction([0029], [0043]-[0045). 


Allowable Subject Matter
Claims 4-5 and  17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current objection. 
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claim 4 would be allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitations of “determine whether the visual measurement data are degraded during a first measurement time period; and upon a determination that the visual measurement data are degraded during the first measurement time period, bypass the second computational module causing the second measurement prediction equal to the first measurement prediction”, as cited in claim 4.
The subject matter of claim 5 would be allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitations of “determine whether the laser ranging data are degraded during a second measurement time period; and upon a determination that the laser ranging data are degraded during the second measurement time period, bypass the third computational module causing the third measurement prediction equal to the second measurement prediction”, as cited in claim 5.
The subject matter of claim 17 would be allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitations of “to correct a bias error in the first measurement prediction based, at least on part, on feedback from the second measurement prediction and the third measurement prediction”, as cited in claim 17.
The subject matter of claim 17 would be allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitations of “to correct a bias error in the first measurement prediction based, at least on part, on feedback from the second measurement prediction and the third measurement prediction”, as cited in claim 17.

Claims 22-28 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claim 22 is  allowable because the closest prior art (see attached PTO-892) fails to disclose or render obvious the limitations of “determine a bias correction to the measurement prediction based on the bias and a number of previously computed biases.”, as cited in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Stipes et al. (US 2014/0379256).
b) Jovanovic et al.( US 2016/0260250).
c) Gupta (Vehicle localization using low-accuracy gps, imu and
Map-aided vision, 2009).
d) Chow et al. (IMU and Multiple RGB-D Camera Fusion for Assisting Indoor
Stop-and-Go 3D Terrestrial Laser Scanning, 2014)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864